             Case 3:18-cr-00451-FAB Document 91 Filed 12/23/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

  UNITED STATES OF AMERICA,
  Plaintiff,

                   v.                                  Criminal No. 18-451 (FAB)

  [1] JAIRO HUERTAS-MERCADO
  Defendants.

      UNITED STATES= AMENDED DESIGNATION OF EVIDENCE FOR TRIAL

        COMES NOW, the United States of America, by its attorneys and very respectfully states

that pursuant to Rule 12(b)(4) of the Federal Rules of Criminal Procedure, it is providing notice of

its intent to offer the following evidence in its case-in-chief at trial:

        1.      PRPD Citation to Defendant, issued June 13, 2018

        2.      PRPD and FBI Advice of Rights Forms, dated June 19-20, 2018

        3.      Defendant’s admissions obtained in interviews with PRPD and FBI on June 19-20,

        2018

        4.      Screenshots from Carolina Municipal Police Commissioner’s phone

        5.      Photo identification of Defendant and co-defendant by Victim’s mother

        6.      Photos of Defendant and co-defendant

        7.      Text messages sent from Victim’s mother to FBI TFO Jonathan Rosado on June

        29, 2018

        8.      Cell phone video of BMW X5 carjacking incident

        9.      911 calls related to BMW X5 carjacking/kidnapping incident

        10.     DTOP Record for Nissan Altima

        11.     Photographs of recovered Nissan Altima


                                                   1
          Case 3:18-cr-00451-FAB Document 91 Filed 12/23/19 Page 2 of 3



        12.     DTOP Record for Toyota Camry

        13.     DTOP Record for Kia Sportage

        14.     Photographs of recovered/burned Kia Sportage

        15.     DTOP Record for BMW X5

        16.     Photographs of kidnapping/BMW X5 carjacking location

        17.     Photographs of “vertedero” and police intervention location

        18.     Photographs of recovered/searched BMW X5

        19.     (1) one .223 round of ammunition, recovered from kidnapping site

        20.     GoogleMaps depicting areas where crimes and police interventions occurred

        The United States reserves the right, to identify and designate any additional evidence

produced in discovery that it intends to introduce during its case-in-chief or subtract items from

the list, as necessary.

        WHEREFORE, the United States requests that its compliance with Fed. R. Crim. P.

12(b)(4) BE NOTED by this Honorable Court.

        RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico, this 23rd day of December, 2019.

                                                    W. STEPHEN MULDROW
                                                    United States Attorney

                                                    S/ David T. Henek
                                                    Assistant United States Attorney
                                                    U.S.D.C. No. G02607
                                                    350 Calle Chardon
                                                    Torre Chardon, Suite 1201
                                                    Hato Rey, Puerto Rico 00918
                                                    Tel: 787-766-5656
                                                    E-mail: david.t.henek@usdoj.gov




                                                2
          Case 3:18-cr-00451-FAB Document 91 Filed 12/23/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this date a true and correct copy of the foregoing motion

has been sent by ECF Filing to the attorney of record in this case.

                                                     S/ David T. Henek
                                                     Assistant United States Attorney
                                                     U.S.D.C. No. G02607
                                                     350 Calle Chardon
                                                     Torre Chardon, Suite 1201
                                                     Hato Rey, Puerto Rico 00918
                                                     Tel: 787-766-5656
                                                     Fax: 787-766-6222
                                                     E-mail: david.t.henek@usdoj.gov




                                                 3
